Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16/611,473 filed 11/06/2019. Claims 1-15 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62/502,610 filed 05/06/2017 and 62/505,891 filed 05/13/2017.

Claim Objections
Claim 14-15 objected to because of the following informalities:  
Claim 14 recites an incomplete sentence “a value with respect to a ratio of a symbol in which the RS is not received is equally for all restricted CSI measurement sets”.  It is suggested that claim 14 be amended to recite “a value with respect to a ratio of a symbol in which the RS is not received is set equally for all restricted CSI measurement sets”.
Claim 15 recites in last line “performs the value with respect to the ratio in the S-TTI unit”.  It is suggested that claim 15 be amended to recite “determines the value with respect to the ratio in the S-TTI unit”.
Appropriate correction is required.

Allowable Subject Matter
Claim 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (Hosseini hereafter) (US 20180324797 A1) in view of Fakoorian et al. (Fakoorian hereafter) (US 20170273026 A1).

Regarding claim 1, Hosseini teaches, A method for S-TTI-based communication performed by a terminal supporting a short transmission time interval (S-TTI) that is relatively shorter compared to a legacy transmission time interval (L-TTI) in a wireless communication system (Hosseini; different services may correspond to different transmission time intervals (TTIs). For example, a TTI (e.g., a first TTI length) corresponding to an LTE service may have a 1 ms TTI, whereas a ULL service or URLLC service may have a shortened TTI (sTTI), Par. 0027; wireless communications system 100 may utilize enhanced component carriers (eCCs). An eCC may be characterized by … shorter TTIs, Par. 0050), comprising: 
determining a value with respect to a ratio of a reference signal energy per resource element (RS EPRE) to a physical downlink shared channel (PDSCH) energy (PDSCH energy per resource element (PDSCH EPRE)) (Hosseini; Ratio component 850 may identify … a second ratio between an EPRE for a PDSCH for the second traffic type and a second reference signal EPRE, Par. 0111); and 
performing the S-TTI based communication (Hosseini; At 505, base station 105-b may establish a configuration for communication via … a second traffic type utilizing a second TTI length that is shorter than the first TTI length. For example, UE 115-b may support multiple services, such as … ULL services, and URLLC services, Par. 0082), and determining the value with respect to the ratio in the S-TTI unit  (Hosseini; a CSI process configuration may include an indication of a ratio between PDSCH and CSI-RS energy per resource element (EPRE). In such cases, … a second ratio may indicate the sPDSCH and CSI-RS EPRE for ULL services and/or URLLC services, Par. 0067; Generating the CSI report may be based at least in part on the second ratio, Par. 0087).  
Although Hosseini teaches CSI process configuration has indication of EPRE, but fails to explicitly teach,
communication based on the value with respect to the ratio.
However, in the same field of endeavor, Fakoorian teaches, 
communication based on the value with respect to the ratio (Fakoorian; The UE 115-b, at block 530, may identify EPRE ratios and EPRE values, based at least in part on the parameters signaled in SIB transmission 515 and RRC transmission 525, Par. 0082; At block 550, the UE 115-b may demodulate the DL transmission employing demodulation techniques that may be enhanced by the determined EPREs and EPRE ratios, Par. 0085). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hosseini to include the use of power ratio as taught by Fakoorian in order to determine EPRE for different portions of transmissions, and a receiver may demodulate received transmissions using the different EPRE values to enhance the likelihood of a successful demodulation of the transmission (Fakoorian; Par. 0007).

Regarding claim 13, Hosseini teaches, A method for S-TTI-based communication performed by a terminal supporting a short transmission time interval (S-TTI) that is relatively shorter compared to a legacy transmission time interval (L-TTI) in a wireless communication system (Hosseini; different services may correspond to different transmission time intervals (TTIs). For example, a TTI (e.g., a first TTI length) corresponding to an LTE service may have a 1 ms TTI, whereas a ULL service or URLLC service may have a shortened TTI (sTTI), Par. 0027; wireless communications system 100 may utilize enhanced component carriers (eCCs). An eCC may be characterized by … shorter TTIs, Par. 0050), comprising: 
determining a value with respect to a ratio of a reference signal energy per resource element (RS EPRE) to a physical downlink shared channel (PDSCH) energy (PDSCH energy per resource element (PDSCH EPRE)) (Hosseini; Ratio component 850 may identify … a second ratio between an EPRE for a PDSCH for the second traffic type and a second reference signal EPRE, Par. 0111): and 
performing the S-TTI (Hosseini; 2 symbol sTTIs, Par. 0082) based communication (Hosseini; At 505, base station 105-b may establish a configuration for communication via … a second traffic type utilizing a second TTI length that is shorter than the first TTI length. For example, UE 115-b may support multiple services, such as … ULL services, and URLLC services, Par. 0082), and determining the value with respect to the ratio (Hosseini; a CSI process configuration may include an indication of a ratio between PDSCH and CSI-RS energy per resource element (EPRE). In such cases, … a second ratio may indicate the sPDSCH and CSI-RS EPRE for ULL services and/or URLLC services, Par. 0067; Generating the CSI report may be based at least in part on the second ratio, Par. 0087) for each restricted CSI measurement set (Hosseini; element 445, 450, 455 Fig. 4; CSI may contain … a CQI … CQI may be calculated by a UE 115 after receiving predetermined pilot symbols, such as a common reference signal (CRS), Par. 0036 [Note that according to instant application specification, reference signal is restrictively interpreted as CRS (or CSI-RS) and as shown in Fakoorian in Par. 0064 that CRS is transmitted in 1st and 5th symbol of a slot and sTTI with symbol #3 & 4 do not have CRS in it. In other words only certain 2 symbol length sTTI containing symbol #1 & 5 will have CRS in them]) when restricted channel state information (CSI) measurement is [Note that EPRE is configured] for each S-TTI set (Hosseini; the UE 115 may identify sTTI reference resource 445 during an sTTI of subframe n+1 410 to take sCSI measurements … one or more of sTTI reference resources 445, 450, or 455 may be identified based on a configuration for periodic sCSI reporting, Par. 0075 [Note that reference resource has CRS or CSI-RS and S-TTI set includes all 2-symbol length S-TTIs in 1 ms period]).  
Although Hosseini teaches CSI process configuration has indication of EPRE ratio, but fails to explicitly teach UE receiving EPRE ratio for all symbols with or without CRS from eNB. Hosseini fails to explicitly teach,
communication based on the value with respect to the ratio; and 
	CSI measurement is signaled.
However, in the same field of endeavor, Fakoorian teaches, 
communication based on the value with respect to the ratio (Fakoorian; The UE 115-b, at block 530, may identify EPRE ratios and EPRE values, based at least in part on the parameters signaled in SIB transmission 515 and RRC transmission 525, Par. 0082; At block 550, the UE 115-b may demodulate the DL transmission employing demodulation techniques that may be enhanced by the determined EPREs and EPRE ratios, Par. 0085); and 
CSI measurement is signaled (Fakoorian; cell-specific parameters may include, for example, a parameter that may be used to determine a ratio of N-PDSCH EPRE within OFDM symbols containing CRS to CRS EPRE … The base station 105-b may transmit the cell-specific parameters in SIB transmission 515, Par. 0079 – 0080; UE-specific parameters may include, for example, a parameter that may be used to determine a ratio of N-PDSCH EPRE to NB-RS EPRE within OFDM symbols containing neither NB-RS nor legacy CRS. The base station 105-b may transmit the UE-specific parameters in RRC transmission 525, Par. 0081). 
Hosseini to include the use of power ratio as taught by Fakoorian in order to determine EPRE for different portions of transmissions, and a receiver may demodulate received transmissions using the different EPRE values to enhance the likelihood of a successful demodulation of the transmission (Fakoorian; Par. 0007).
 
Regarding claim 15, Hosseini teaches, A terminal supporting a short transmission time interval (S-TTI) that is relatively shorter compared to a legacy transmission time interval (L-TTI) in a wireless communication system (Hosseini; different services may correspond to different transmission time intervals (TTIs). For example, a TTI (e.g., a first TTI length) corresponding to an LTE service may have a 1 ms TTI, whereas a ULL service or URLLC service may have a shortened TTI (sTTI), Par. 0027; wireless communications system 100 may utilize enhanced component carriers (eCCs). An eCC may be characterized by … shorter TTIs, Par. 0050), comprising: 
a radio frequency (RF) transceiver configured to transmit and receive a radio signal (Hosseini; UE 115-b, Par. 0082); and 
a processor configured to be operated in combination with the RF transceiver (Hosseini; UE 115-b, Par. 0082), 
wherein the processor determines a value with respect to a ratio of a reference signal energy per resource element (RS EPRE) to a physical downlink shared channel (PDSCH) energy (PDSCH energy per resource element (PDSCH EPRE)) (Hosseini; Ratio component 850 may identify … a second ratio between an EPRE for a PDSCH for the second traffic type and a second reference signal EPRE, Par. 0111); and 
perform the S-TTI based communication (Hosseini; At 505, base station 105-b may establish a configuration for communication via … a second traffic type utilizing a second TTI length that is shorter than the first TTI length. For example, UE 115-b may support multiple services, such as … ULL services, and URLLC services, Par. 0082), and performs the value with respect to the ratio in the S-TTI unit  (Hosseini; a CSI process configuration may include an indication of a ratio between PDSCH and CSI-RS energy per resource element (EPRE). In such cases, … a second ratio may indicate the sPDSCH and CSI-RS EPRE for ULL services and/or URLLC services, Par. 0067; Generating the CSI report may be based at least in part on the second ratio, Par. 0087).  
Although Hosseini teaches CSI process configuration has indication of EPRE, but fails to explicitly teach,
communication based on the value with respect to the ratio.
However, in the same field of endeavor, Fakoorian teaches, 
communication based on the value with respect to the ratio (Fakoorian; The UE 115-b, at block 530, may identify EPRE ratios and EPRE values, based at least in part on the parameters signaled in SIB transmission 515 and RRC transmission 525, Par. 0082; At block 550, the UE 115-b may demodulate the DL transmission employing demodulation techniques that may be enhanced by the determined EPREs and EPRE ratios, Par. 0085); and 
Hosseini to include the use of power ratio as taught by Fakoorian in order to determine EPRE for different portions of transmissions, and a receiver may demodulate received transmissions using the different EPRE values to enhance the likelihood of a successful demodulation of the transmission (Fakoorian; Par. 0007).

Regarding claim 2, Hosseini-Fakoorian teaches, The method of claim 1, further comprising: 
determining whether RS is received in a specific S-TTI among a plurality of S-TTIs (Hosseini; sTTI reference resource 335 may be chosen based on a processing timeline of a preconfigured number of sTTIs (e.g., a processing timeline of k sTTIs … sCSI measurements taken during sTTI reference resource  … the location of sTTI reference resource 335 may be preconfigured, Par. 0071; CSI may contain … a CQI … CQI may be calculated by a UE 115 after receiving predetermined pilot symbols, such as a common reference signal (CRS) or CSI-RS, Par. 0036 [Note that reference resource contains CRS]).  

Regarding claim 3, Hosseini-Fakoorian teaches, The method of claim 2, wherein when the RS is not received in the specific S-TTI, a value with respect to a ratio related to transmission power of a downlink channel on the specific S-TTI is additionally signaled (Fakoorian; UE-specific parameters may include, for example, a parameter that may be used to determine a ratio of N-PDSCH EPRE to NB-RS EPRE within OFDM symbols containing neither NB-RS nor legacy CRS. The base station 105-b may transmit the UE-specific parameters in RRC transmission 525, Par. 0081; The UE 115-b, at block 530, may identify EPRE ratios and EPRE values, based at least in part on the parameters signaled in SIB transmission 515 and RRC transmission 525, Par. 0082 [Note that according to instant application specification, reference signal is restrictively interpreted as CRS]).  
The rational and motivation for adding this teaching of Fakoorian is the same as for Claim 1.

Regarding claim 4, Hosseini-Fakoorian teaches, The method of claim 3, wherein the downlink channel includes an S-TTI based PDSCH (S-PDSCH) (Hosseini; For sPDSCH transmissions, a transport block size (TBS) over a three symbol sTTI may be scaled such that it is identical to that of the two symbol sTTI, Par. 0060) or an S-TTI based physical downlink control channel (S-PDCCH).  

Regarding claim 5, Hosseini-Fakoorian teaches, The method of claim 2, wherein when the RS is not received in the specific S-TTI, a value with respect to a ratio related to transmission power of a downlink channel on the specific S-TTI is set to follow a value with respect to a ratio applied to the S-TTI to which the RS is transmitted among the plurality of S-TTIs (Fakoorian; the device, at block 415, may identify .rho..sub.B as ratio of N-PDSCH EPRE within OFDM symbols containing legacy CRS to CRS EPRE … The base station may signal a parameter … the signaled parameter be a value that, when multiplied by the ratio .rho..sub.NA, provides .rho..sub.B, Par. 0074; .rho..sub.NA as ratio of N-PDSCH EPRE within OFDM symbols containing neither legacy CRS nor NB-RS to NB-RS EPRE, Par. 0072 [In other words .rho..sub.NA = (1/a value) * .rho..sub.B]).  
The rational and motivation for adding this teaching of Fakoorian is the same as for Claim 1.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini-Fakoorian in further view of CHENG et al. (CHENG hereafter) (US 20170303206 A1).

Regarding claim 6, Hosseini-Fakoorian teaches, The method of claim 2, wherein when the RS is not received in the specific S-TTI, as a value with respect to a ratio related to transmission power of a downlink channel on the specific S-TTI, a sum of a value with respect to a ratio applied to the S-TTI to which the RS is transmitted among the plurality of S-TTIs and a offset value is applied (Fakoorian; The base station may signal a parameter … the signaled parameter be a value that, when multiplied by the ratio .rho..sub.NA, provides .rho..sub.B, Par. 0074 [In other words log(.rho..sub.NA) = log(1/a value) + log( .rho..sub.B)]).  
	Hosseini-Fakoorian fail to explicitly teach,
	a preset offset value.
However, in the same field of endeavor, CHENG  teaches, 
(CHENG; The processing unit 201 is specifically configured to determine .rho..sub.B,ue1 according to .rho..sub.A,ue1 and Table 3, Par. 0044 [For example .rho..sub.B,ue1/.rho..sub.A,ue1 is 1 for one antenna port]). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hosseini-Fakoorian to include the use of Table 3 as taught by CHENG in order to determine ratio values for different number of antenna ports (CHENG; Par. 0044).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini-Fakoorian in further view of Lee et al. (Lee hereafter) (US 20200305129 A1).

Regarding claim 7, Hosseini-Fakoorian teaches, The method of claim 1. 
Hosseini-Fakoorian fail to explicitly teach,
further comprising: determining whether one S-TTI based physical downlink control channel (S-PDCCH) schedules an S-TTI based PDSCH (S-PDSCH) on a plurality of S-TTIs.  
However, in the same field of endeavor, Lee teaches, 
further comprising: determining whether one S-TTI based physical downlink control channel (S-PDCCH) schedules an S-TTI based PDSCH (S-PDSCH) on a plurality of S-TTIs (Lee; A sPDCCH (e.g., sDCI) may indicate a set of sTTIs within a sTTI time window for the scheduling of sPDSCHs … The sPDCCH may be located in each sTTI and the associated sPDSCH may be scheduled from the sPDCCH located in the same sTTI … A sPDCCH may be associated with one or more sPDSCHs, and the number of sPDSCHs associated with a sPDCCH may be determined based on a sPDCCH cycle, Par. 0138 - 0140). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hosseini-Fakoorian to include the use of sPDCCH as taught by Lee in order to schedule sPDSCHs in a set of sTTIs (Lee; Par. 0138).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini-Fakoorian in further view of Chen et al. (Chen hereafter) (US 20180227912 A1).

Regarding claim 14, Hosseini-Fakoorian teaches, The method of claim 13. 
	Hosseini-Fakoorian fail to explicitly teach,
wherein a value for a ratio of a symbol in which RS is received is set differently for each of the restricted CSI measurement sets , and 
a value with respect to a ratio of a symbol in which the RS is not received is equally for all restricted CSI measurement sets.  
However, in the same field of endeavor, Chen teaches, 
wherein a value for a ratio of a symbol in which RS is received is set differently for each of the restricted CSI measurement sets (Chen; a UE 115 can be indicated or determine the TPR (i.e., a physical data shared channel (PDSCH)-to-CRS ratio) based on the restricted power management in different sub-bands, Par. 0056; power restrictions for one or more sets of resources may be applied only in certain sTTIs or symbol(s), instead of all sTTIs /symbols of a sub-band in a subframe, Par. 0057), and 
a value with respect to a ratio of a symbol in which the RS is not received is equally for all restricted CSI measurement sets (Chen; For demodulation reference signal (DM-RS) based downlink transmissions, the UE 115 can assume the same TPR (i.e., PDSCH-to-DM-RS ratio) across all subbands, Par. 0056 [For all other symbols even in S-TTI that has CRS]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hosseini-Fakoorian to include the use of different power parameters as taught by Chen in order to allow for enhanced interference management (Chen; Par. 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416